            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 1 of 34




 1                                                                 The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   ADRIENNE BENSON and MARY
     SIMONSON, individually and on behalf of all
10   others similarly situated,                           Case No. 2:18-cv-00525-RSL
11                             Plaintiffs,                DOUBLE DOWN INTERACTIVE,
                                                          LLC’S ANSWER TO SECOND
12          v.                                            AMENDED CLASS ACTION
                                                          COMPLAINT
13   DOUBLE DOWN INTERACTIVE, LLC, a
     Washington limited liability company, and            JURY DEMAND
14   INTERNATIONAL GAME TECHNOLOGY, a
     Nevada corporation,
15
                               Defendant.
16

17

18          Defendant Double Down Interactive, LLC (“Double Down”) files this answer to
19   Plaintiffs Adrienne Benson’s and Mary Simonson’s Second Amended Class Action Complaint
20   (the “Second Amended Complaint”). To the extent that any allegation in the Second Amended
21   Complaint is not specifically admitted, the allegation is denied. Double Down denies all
22   allegations contained in headings and unnumbered paragraphs, and Double Down denies all
23   allegations except for those expressly admitted below. Double Down answers the
24   corresponding numbered paragraphs of the Second Amended Complaint as follows:
25                                   NATURE OF THE ACTION
26          1.      Defendants own and operate video game development companies in the so-
27   called “casual games” industry—that is, computer games designed to appeal to a mass audience
     DOUBLE DOWN’S ANSWER TO                                                  Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 1                                                920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                    206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 2 of 34




 1   of casual gamers. Defendants (at all relevant times) owned and operated a popular online

 2   casino under the name Double Down Casino.

 3          ANSWER: Double Down admits that it operates as a video game development

 4   company, and owns and operates the game DoubleDown Casino. Double Down denies the

 5   remaining allegations in paragraph 1.

 6

 7          2.      Double Down Casino is available to play on Android, and Apple iOS devices,

 8   and on Facebook.

 9          ANSWER: Double Down admits that DoubleDown Casino can be accessed on

10   Android, and Apple iOS devices, and on Facebook.

11

12          3.      Defendants provide a bundle of free “chips” to first-time visitors of Double

13   Down Casino that can be used to wager on games within Double Down Casino. After

14   consumers inevitably lose their initial allotment of chips, Defendants attempt to sell them

15   additional chips for real money. Without chips, consumers cannot play the gambling game.

16          ANSWER: Double Down denies the allegations in paragraph 3.

17

18          4.      Freshly topped off with additional chips, consumers wager to win more chips.

19   The chips won by consumers playing Defendants’ games of chance are identical to the chips

20   that Defendants sell. Thus, by wagering chips that have been purchased for real money,

21   consumers have the chance to win additional chips that they would otherwise have to purchase.

22          ANSWER: Double Down denies the allegations in paragraph 4.

23

24          5.      By operating the Double Down Casino, Defendants have violated Washington

25   law and illegally profited from tens of thousands of consumers. Accordingly, Plaintiffs, on

26   behalf of themselves and a Class of similarly situated individuals, bring this lawsuit to recover

27   their losses, as well as costs and attorneys’ fees.
     DOUBLE DOWN’S ANSWER TO                                                    Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 2                                                  920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                      206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 3 of 34




 1          ANSWER: Double Down denies the allegations in paragraph 5.

 2

 3

 4                                                PARTIES
 5          6.      Plaintiff Adrienne Benson is a natural person and a citizen of the state of

 6   Washington.

 7          ANSWER: Double Down lacks knowledge or information sufficient to form a belief

 8   as to the truth of the allegations in paragraph 6.

 9

10          7.      Plaintiff Mary Simonson is a natural person and a citizen of the state of

11   Washington.

12          ANSWER: Double Down lacks knowledge or information sufficient to form a belief

13   as to the truth of the other allegations in paragraph 7.

14

15          8.      Defendant Double Down Interactive, LLC is a limited liability company

16   organized and existing under the laws of the State of Washington with its principal place of

17   business at 605 Fifth Avenue South, Suite 300, Seattle, Washington 98104. Double Down

18   conducts business throughout this District, Washington State, and the United States.

19          ANSWER: Double Down admits that Double Down Interactive, LLC is a limited

20   liability company organized and existing under the laws of the State of Washington with its

21   principal place of business at 605 Fifth Avenue South, Suite 300, Seattle, Washington 98104

22   and that it conducts business in this district and Washington State. Double Down denies the

23   remaining allegations in paragraph 8.

24

25          9.      Defendant International Game Technology is a corporation existing and

26   organized under the laws of the State of Nevada with its principal place of business at 6355

27
     DOUBLE DOWN’S ANSWER TO                                                    Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 3                                                  920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                      206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 4 of 34




 1   South Buffalo Drive, Las Vegas, Nevada 89113. IGT conducts business throughout this

 2   District, Washington State, and the United States.

 3          ANSWER: Double Down lacks knowledge or information sufficient to form a belief

 4   as to the truth of the allegations in paragraph 9.

 5

 6          10.     Defendant IGT, a subsidiary of International Game Technology, is a corporation

 7   existing and organized under the laws fo the State of Nevada with its principal place of

 8   business at 6355 South Buffalo Drive, Las Vegas, Nevada 89133. IGT conducts business

 9   throughout this District, Washington State, and the United States. IGT conducts business

10   throught this District, Washington State, and the United States. (sic)

11          ANSWER: Double Down lacks knowledge or information sufficient to form a belief

12   as to the truth of the allegations in paragraph 10.

13

14                                    JURISDICTION AND VENUE
15          11.     Federal subject-matter jurisdiction exists under 28 U.S.C. § 1332(d)(2) because

16   (a) at least one member of the class is a citizen of a state different from any Defendants, (b) the

17   amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (c) none of the

18   exceptions under that subsection apply to this action.

19          ANSWER: To the extent paragraph 11 states a legal conclusion, no answer is required.

20   To the extent an answer is required, Double Down denies the allegations in paragraph 11.

21

22          12.     The Court has personal jurisdiction over Defendants because Defendants

23   conduct significant business transactions in this District, and because the wrongful conduct

24   occurred in and emanated from this District.

25          ANSWER: Double Down admits that this Court has personal jurisdiction over Double

26   Down with respect to the named Plaintiffs’ claims under Washington law. Double Down

27   denies the remaining allegations in paragraph 12.
     DOUBLE DOWN’S ANSWER TO                                                     Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 4                                                   920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                       206.622.3150 main · 206.757.7700 fax
             Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 5 of 34




 1

 2           13.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

 3   part of the events giving rise to Plaintiffs’ claims occurred in and emanated from this District.

 4           ANSWER: To the extent paragraph 13 states a legal conclusion, no answer is required.

 5   To the extent an answer is required, Double Down denies the allegations in paragraph 13, and

 6   further denies that this forum is proper, because Plaintiffs agreed to arbitrate their claims.

 7

 8                                        FACTUAL ALLEGATIONS
 9   I.      Free-to-Play and the New Era of Online Gambling

10           14.      The proliferation of internet-connected mobile devices has led to the growth of

11   what are known in the industry as “free-to-play” videogames. The term is a misnomer. It

12   refers to a model by which the initial download of the game is free, but companies reap huge

13   profits by selling thousands of “in-game” items that start at $0.99 (purchases known as “micro-

14   transactions” or “in-app purchases”).

15           ANSWER: Double Down lacks knowledge or information sufficient to form a belief

16   as to the truth of the allegations in paragraph 14.

17

18           15.      The in-app purchase model has become particularly attractive to developers of

19   games of chance (e.g., poker, blackjack, and slot machine mobile videogames, amongst others),

20   because it allows them to generate huge profits. In 2017, free-to-play games of chance

21   generated over $3.8 billion in worldwide revenue, and they are expected to grow by ten percent

22   annually.1 Even “large land-based casino operators are looking at this new space” for “a

23   healthy growth potential.”2

24

25   1
       GGRAsia – Social casino games 2017 revenue to rise 7pct plus says report, http://www.ggrasia.com/social-
     casino-games-2017-revenue-to-rise-7pct-plus-says-report/ (last visited Jul. 23, 18)
26   2
       Report confirms that social casino games have hit the jackpot with $1.6B in revenue | GamesBeat,
     https://venturebeat.com/2012/09/11/report-confirms-that-social-casino-games-have-hit-the-jackpot-with-1-6b-in-
27   revenue/ (last visited Jul. 23, 18)
     DOUBLE DOWN’S ANSWER TO                                                              Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 5                                                            920 Fifth Avenue, Suite 3300
                                                                                               Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                                206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 6 of 34




 1           ANSWER: Double Down lacks knowledge or information sufficient to form a belief

 2   as to the truth of the allegations in paragraph 15.

 3

 4           16.      With games of chance that employ the in-game purchase strategy, developers

 5   have begun exploiting the same psychological triggers as casino operators. As one respected

 6   videogame publication put it:

 7                    “If you hand someone a closed box full of promised goodies,
                      many will happily pay you for the crowbar to crack it open. The
 8                    tremendous power of small random packs of goodies has long
                      been known to the creators of physical collectible card games and
 9                    companies that made football stickers a decade ago. For some ...
                      the allure of a closed box full of goodies is too powerful to resist.
10                    Whatever the worth of the randomised [sic] prizes inside, the
                      offer of a free chest and the option to buy a key will make a small
11                    fortune out of these personalities. For those that like to gamble,
                      these crates often offer a small chance of an ultra-rare item.”3
12
             ANSWER: Double Down lacks knowledge or information sufficient to form a belief
13
     as to the truth of the allegations in paragraph 16.
14

15
             17.      Another stated:
16
                      “Games may influence ‘feelings of pleasure and reward,’ but this
17                    is an addiction to the games themselves; micro-transactions play
                      to a different kind of addiction that has existed long before video
18                    games existed, more specifically, an addiction similar to that
                      which you could develop in casinos and betting shops.”4
19
             ANSWER: Double Down lacks knowledge or information sufficient to form a belief
20
     as to the truth of the allegations in paragraph 17.
21

22
             18.      The comparison to casinos doesn’t end there. Just as with casino operators,
23
     mobile game developers rely on a small portion of their players to provide the majority of their
24

25
     3
       PC Gamer, Microtransactions: the good, the bad and the ugly, http://www.pcgamer.com/microtransactions-the-
26   good-the-bad-and-the-ugly/ (last visited Apr. 5, 2018).
     4
       The Badger, Are micro-transactions ruining video games? | The Badger,
27   http://thebadgeronline.com/2014/11/micro-transactions-ruining-video-games/ (last visited Apr. 5, 2018).
     DOUBLE DOWN’S ANSWER TO                                                            Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 6                                                          920 Fifth Avenue, Suite 3300
                                                                                             Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                              206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 7 of 34




 1   profits. These “whales,” as they’re known in casino parlance, account for just “0.15% of

 2   players” but provide “over 50% of mobile game revenue.”5

 3           ANSWER: Double Down lacks knowledge or information sufficient to form a belief

 4   as to the truth of the allegations in paragraph 18.

 5

 6           19.     Game Informer, another respected videogame magazine, reported on the rise

 7   (and danger) of micro-transactions in mobile games and concluded:

 8                   “[M]any new mobile and social titles target small, susceptible
                     populations for large percentages of their revenue. If ninety-five
 9                   people all play a [free-to-play] game without spending money,
                     but five people each pour $100 or more in to obtain virtual
10                   currency, the designer can break even. These five individuals are
                     what the industry calls whales, and we tend not to be too
11                   concerned with how they’re being used in the equation. While
                     the scale and potential financial ruin is of a different magnitude, a
12                   similar profitability model governs casino gambling.”6
13           ANSWER: Double Down lacks knowledge or information sufficient to form a belief

14   as to the truth of the allegations in paragraph 19.

15

16

17

18

19

20

21

22

23

24

25
     5
      Id. (emphasis added).
26   6
      Game Informer, How Microtransactions Are Bad For Gaming - Features - www.GameInformer.com,
     http://www.gameinformer.com/b/features/archive/2012/09/12/how-microtransactions-are-bad-for-
27   gaming.aspx?CommentPosted=true&PageIndex=3 (last visited Apr. 5, 2018)
     DOUBLE DOWN’S ANSWER TO                                                       Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 7                                                     920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                         206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 8 of 34




 1           20.     Academics have also studied the socioeconomic effect games that rely on in-app

 2   purchases have on consumers. In one study, the authors compiled several sources analyzing so-

 3   called free-to-play games of chance (called “casino” games below) and stated that:

 4                   “[Researchers] found that [free-to-play] casino gamers share
                     many similar sociodemographic characteristics (e.g.,
 5                   employment, education, income) with online gamblers. Given
                     these similarities, it is perhaps not surprising that a strong
 6                   predictor of online gambling is engagement in [free-to-play]
                     casino games. Putting a dark line under these findings, over half
 7                   (58.3%) of disordered gamblers who were seeking treatment
                     stated that social casino games were their first experiences with
 8                   gambling.”
 9                   ...
10                   “According to [another study], the purchase of virtual credits or
                     virtual items makes the activity of [free-to-play] casino gaming
11                   more similar to gambling. Thus, micro-transactions may be a
                     crucial predictor in the migration to online gambling, as these
12                   players have now crossed a line by paying to engage in these
                     activities. Although, [sic] only 1–5% of [free-to-play] casino
13                   gamers make micro-transactions, those who purchase virtual
                     credits spend an average of $78. Despite the limited numbers of
14                   social casino gamers purchasing virtual credits, revenues from
                     micro-transactions account for 60 % of all [free-to-play] casino
15                   gaming revenue. Thus, a significant amount of revenue is based
                     on players’ desire to purchase virtual credits above and beyond
16                   what is provided to the player in seed credits.”7
17           ANSWER: Double Down lacks knowledge or information sufficient to form a belief

18   as to the truth of the allegations in paragraph 20.

19

20           21.     The same authors looked at the link between playing free-to-play games of

21   chance and gambling in casinos. They stated that “prior research indicated that winning large

22   sums of virtual credits on social casino gaming sites was a key reason for [consumers’]

23   migration to online gambling,” yet the largest predictor that a consumer will transition to online

24   gambling was “micro-transaction engagement.” In fact, “the odds of migration to online

25   7
      Hyoun S. Kim, Michael J. A. Wohl, et al., Do Social Casino Gamers Migrate to Online Gambling? An
     Assessment of Migration Rate and Potential Predictors, Journal of gambling studies / co-sponsored by the
26   National Council on Problem Gambling and Institute for the Study of Gambling and Commercial Gaming (Nov.
     14, 2014), available at http://link.springer.com/content/pdf/10.1007%2Fs10899-014-9511-0.pdf (citations
27   omitted).
     DOUBLE DOWN’S ANSWER TO                                                          Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 8                                                        920 Fifth Avenue, Suite 3300
                                                                                           Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 9 of 34




 1   gambling were approximately eight times greater among people who made micro-transactions

 2   on [free-to-play] casino games compared to [free-to-play] casino gamers who did not make

 3   micro-transactions.”8

 4           ANSWER: Double Down lacks knowledge or information sufficient to form a belief

 5   as to the truth of the allegations in paragraph 21.

 6

 7           22.      The similarity between micro-transaction games of chance and games of chance

 8   found in casinos has caused governments across the world to intervene to limit their

 9   availability.9 Unfortunately, such games have eluded regulation in the United States. As a

10   result, and as described below, Defendants’ online casino games have thrived and thousands of

11   consumers have spent millions of dollars unwittingly playing Defendants’ unlawful games of

12   chance.

13           ANSWER: Double Down denies the allegations in paragraph 22.

14

15   II.     A Brief Introduction to Double Down and IGT

16           23.      Double Down is a leading game developer with an extensive library of free-to-

17   play online casino games. Double Down sells in-app chips to consumers in the Double Down

18   Casino so that consumers can play various online casino games in Double Down Casino.

19           ANSWER: Double Down admits that it is a game developer offering online games and

20   that Double Down offers in-app virtual chips to its players. Double Down denies the remaining

21   allegations in paragraph 23.

22

23

24   8
       Id. (emphasis added).
     9
25     In late August 2014, South Korea began regulating “social gambling” games, including games similar to
     Defendants’, by “ban[ning] all financial transactions directed” to the games. PokerNews.com, Korea Shuts Down
     All Facebook Games In Attempt To Regulate Social Gambling | PokerNews,
26   https://www.pokernews.com/news/2014/09/korea-shuts-down-facebook-games-19204 htm (last visited Apr. 5,
     2018). Similarly, “the Maltese Lotteries and Gambling Authority (LGA) invited the national Parliament to
27   regulate all digital games with prizes by the end of 2014.” Id.
     DOUBLE DOWN’S ANSWER TO                                                             Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 9                                                           920 Fifth Avenue, Suite 3300
                                                                                              Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                               206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 10 of 34




 1           24.      IGT is a global leader in the gaming industry with long ties to the traditional

 2   casino market. It has developed a multitude of casino and lottery games, including traditional

 3   slot machines and video lottery terminals. In 2012, IGT acquired Double Down and its library

 4   of online casino games, and has since “grown into one of the largest and most successful

 5   brands in the North American social casino market.”10

 6           ANSWER: Double Down admits that IGT acquired Double Down in 2012. Double

 7   Down lacks knowledge or information sufficient to form a belief as to the truth of the

 8   remaining allegations in paragraph 24.

 9

10           25.      In 2017, IGT sold DoubleDown for $825 million to DoubleU Games.11 In

11   addition to the sale, IGT has also entered into a long-term game development and distribution

12   agreement with DoubleU to offer its online casino games in DoubleDown Casino.12 IGT notes

13   that it will continue to collect royalties from its online casino game content.13

14           ANSWER: Double Down admits that IGT sold Double Down in 2017 and that IGT

15   entered into certain agreements with DoubleU Games. Double Down denies the remaining

16   allegations in paragraph 25.

17

18

19

20

21

22

23
     10
24      IGT To Sell Online Casino Unit DoubleDown To South Korean Firm For $825 Million - Poker News,
     https://www.cardplayer.com/poker-news/21554-igt-to-sell-online-casino-unit-doubledown-to-south-korean-firm-
25   for-825-million (last visited Ap. 6, 2018).
     11
        Id.
     12
        IGT Completes Sale Of DoubleDown Interactive LLC To DoubleU Games, https://www.prnewswire.com/news-
26   releases/igt-completes-sale-of-double-down-interactive-llc-to-doubleu-games-300467524.html (last visited Apr.
     6, 2018).
27   13
        Id.
     DOUBLE DOWN’S ANSWER TO                                                             Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 10                                                          920 Fifth Avenue, Suite 3300
                                                                                              Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                               206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 11 of 34




 1           26.    Defendants have made large profits through their online casino games. In 2016,

 2   alone, Double Down generated $280 million in revenue. As explained further below, however,

 3   the revenue Defendants receives from Double Down Casino is the result of operating unlawful

 4   games of chance camouflaged as innocuous videogames.

 5           ANSWER: Double Down admits that its 2016 revenue was $280 million. Double

 6   Down denies the remaining allegations in paragraph 26.

 7

 8   III.    Defendants’ Online Casino Contains Unlawful Games of Chance

 9           27.    Consumers visiting Double Down Casino for the first time are awarded 1

10   million free chips. See Figure 1. These free sample chips offer a taste of gambling and are

11   designed to encourage player to get hooked and buy more chips for real money.

12

13

14

15

16

17

18

19

20

21

22                  (Figure 1.)
23           ANSWER: Double Down admits that new users of DoubleDown Casino receive free
24   chips, which amounts may vary depending on time period and promotion. Double Down
25   denies the remaining allegations in paragraph 27. Double Down cannot verify the authenticity
26   of the cropped screenshot in Figure 1 and therefore denies it.
27
     DOUBLE DOWN’S ANSWER TO                                                  Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 11                                               920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                    206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 12 of 34




 1

 2          28.     After they begin playing, consumers quickly lose their initial allotment of chips.

 3   Immediately thereafter, Double Down Casino informs them via a “pop up” screen that they

 4   have “insufficient funds.” See Figure 2. Once a player runs out of their allotment of free chips,

 5   they cannot continue to play the game without buying more chips for real money.

 6

 7

 8

 9

10

11

12

13

14

15

16

17                  (Figure 2.)

18          ANSWER: Double Down admits that when users do not have enough chips to play

19   they can, but do not necessarily, receive the message “insufficient funds to spin,” and are

20   presented with the choice of purchasing additional chips or playing indefinitely without

21   purchasing chips by playing in “fun mode.” Double Down denies the remaining allegations in

22   paragraph 28. Double Down cannot verify the authenticity of the cropped screenshot in Figure

23   2 and therefore denies it.

24

25

26

27
     DOUBLE DOWN’S ANSWER TO                                                    Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 12                                                 920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                      206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 13 of 34




 1           29.    To continue playing the online casino game, consumers navigate to Double

 2   Down Casino’s electronic store to purchase chips ranging in price from $2.99 for 300,000 chips

 3   to $99.99 for 100,000,000 chips. See Figure 3.

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                    (Figure 3.)
15
             ANSWER: Double Down admits that users can purchase chips from the DoubleDown
16
     Casino store, or can continue to play DoubleDown Casino indefinitely without purchasing
17
     chips by playing in “fun mode.” Double Down denies the remaining allegations in paragraph
18
     29, and further denies that users must purchase chips to continue to play DoubleDown Casino.
19
     Double Down cannot verify the authenticity of the cropped screenshot in Figure 3 and therefore
20
     denies it.
21

22
             30.    The decision to sell chips by the thousands isn’t an accident. Rather,
23
     Defendants attempt to lower the perceived cost of the chips (costing just a fraction of a penny
24
     per chip) while simultaneously maximizing the value of the award (awarding millions of chips
25
     in jackpots), further inducing consumers to bet on their games.
26
             ANSWER: Double Down denies the allegations in paragraph 30.
27
     DOUBLE DOWN’S ANSWER TO                                                   Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 13                                                920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                     206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 14 of 34




 1

 2          31.     To begin wagering, players select the “LINE BET” that will be used for a spin,

 3   as illustrated in Figure 4. Double Down Casino allows players to increase or decrease the

 4   amount he or she can wager and ultimately win (or lose). Double Down Casino allows players

 5   to multiply their bet by changing the number of “lines” (i.e., combinations) on which the

 6   consumer can win, shown in Figure 4 as the “LINE” button.

 7

 8

 9

10                  (Figure 4.)

11          ANSWER: Double Down admits that players can increase or decrease the “LINE

12   BET” and “LINE” settings for certain games in DoubleDown Casino. Double Down denies the

13   remaining allegations in paragraph 31. Double Down cannot verify the authenticity of the

14   cropped screenshot in Figure 4 and therefore denies it.

15

16          32.     Once a consumer spins the slot machine by pressing “SPIN” button, no action

17   on his or her part is required. Indeed, none of the Double Down Casino games allow (or call

18   for) any additional user action. Instead, the consumer’s computer or mobile device

19   communicates with and sends information (such as the “TOTAL BET” amount) to the Double

20   Down Casino servers. The servers then execute the game’s algorithms that determine the

21   spin’s outcome. Notably, none of Defendants’ games depend on any amount of skill to

22   determine their outcomes—all outcomes are based entirely on chance.

23          ANSWER: Double Down admits that, for certain games in DoubleDown Casino, once

24   a user presses the “SPIN” button, no action on his or her part is required to determine the

25   outcome of the turn. Double Down denies the remaining allegations in paragraph 32.

26

27
     DOUBLE DOWN’S ANSWER TO                                                    Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 14                                                 920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                      206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 15 of 34




 1          33.     Consumers can continue playing with the chips that they won, or they can exit

 2   the game and return at a later time to play because Double Down Casino maintains win and

 3   loss records and account balances for each consumer. Indeed, once Defendants’ algorithms

 4   determine the outcome of a spin and Double Down Casino displays the outcome to the

 5   consumer, Defendants adjusts the consumer’s account balance. Defendants keep records of

 6   each wager, outcome, win, and loss for every player.

 7          ANSWER: Double Down admits that users can play DoubleDown Casino with chips,

 8   or they can exit the game and return at a later time to play, and that DoubleDown Casino

 9   maintains win and loss records and account balances. Double Down denies the remaining

10   allegations in paragraph 33.

11

12                          FACTS SPECIFIC TO PLAINTIFF BENSON
13          34.     Since 2013, Plaintiff Benson has been playing Double Down Casino on

14   Facebook. After Benson lost the balance of her initial allocation of free chips, she purchased

15   chips from the Double Down Casino electronic store.

16          ANSWER: Double Down admits that, since 2013, Plaintiff Benson has played

17   DoubleDown Casino on Facebook, and admits that Plaintiff Benson purchased chips from the

18   DoubleDown Casino store. Double Down denies the remaining allegations in paragraph 34.

19

20          35.     Thereafter, Benson continued playing various slot machines and other games of

21   chance within the Double Down Casino where she would wager chips for the chance of

22   winning additional chips. Since 2016, Benson has wagered and lost (and Defendants therefore

23   won) over $1,000 at Defendants’ games of chance.

24          ANSWER: Double Down admits that Plaintiff Benson has played games in

25   DoubleDown Casino using chips. Double Down denies the remaining allegations in paragraph

26   35.

27
     DOUBLE DOWN’S ANSWER TO                                                   Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 15                                                920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                     206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 16 of 34




 1                         FACTS SPECIFIC TO PLAINTIFF SIMONSON
 2          36.      Since 2017, Plaintiff Simonson has been playing Double Down Casino on her

 3   mobile phone. After Simonson lost the balance of her initial allocation of free chips, she

 4   purchased chips from the Double Down Casino electronic store.

 5          ANSWER: Double Down admits that, since 2017, Plaintiff Simonson has played

 6   DoubleDown Casino on a mobile device, and admits that Plaintiff Simonson purchased chips

 7   from the DoubleDown Casino store. Double Down denies the remaining allegations in

 8   paragraph 36.

 9

10          37.      Thereafter, Simonson continued playing various slot machines and other games

11   of chance within the Double Down Casino where she would wager chips for the chance of

12   winning additional chips. Since December 2017, Simonson has wagered and lost (and

13   Defendants therefore won) over $200 at Defendants’ games of chance.

14          ANSWER: Double Down admits that Plaintiff Simonson has played games in

15   DoubleDown Casino using chips. Double Down denies the remaining allegations in paragraph

16   37.

17

18                                      CLASS ALLEGATIONS
19          38.      Class Definition: Plaintiffs Benson and Simonson bring this action pursuant to

20   Fed. R. Civ. P. 23(b)(2) and (b)(3) on behalf of themselves and a Class of similarly situated

21   individuals, defined as follows:

22                   All persons in the United States who purchased and lost chips by
                     wagering at the Double Down Casino.
23
     The following people are excluded from the Class: (1) any Judge or Magistrate presiding over
24
     this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
25
     successors, predecessors, and any entity in which the Defendants or their parents have a
26
     controlling interest and their current or former employees, officers and directors; (3) persons
27
     DOUBLE DOWN’S ANSWER TO                                                    Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 16                                                 920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                      206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 17 of 34




 1   who properly execute and file a timely request for exclusion from the Class; (4) persons whose

 2   claims in this matter have been finally adjudicated on the merits or otherwise released;

 3   (5) Plaintiffs’ counsel and Defendants’ counsel; and (6) the legal representatives, successors,

 4   and assigns of any such excluded persons.

 5          ANSWER: Double Down denies the allegations in paragraph 38, and further denies

 6   that Plaintiffs can represent the class of people they attempt to define.

 7

 8          39.     Numerosity: On information and belief, tens of thousands of consumers fall

 9   into the definition of the Class. Members of the Class can be identified through Defendants’

10   records, discovery, and other third-party sources.

11          ANSWER: Double Down denies the allegations in paragraph 39.

12

13          40.     Commonality and Predominance: There are many questions of law and fact

14   common to Plaintiffs’ and the Class’s claims, and those questions predominate over any

15   questions that may affect individual members of the Class. Common questions for the Class

16   include, but are not necessarily limited to the following:

17          a.      Whether Double Down Casino games are “gambling” as defined by RCW

18                  9.46.0237;

19          b.      Whether Defendants are the proprietors for whose benefit the online casino

20                  games are played;

21          c.      Whether Plaintiffs and each member of the Class lost money or anything of

22                  value by gambling;

23          d.      Whether Defendants violated the Washington Consumer Protection Act, RCW

24                  19.86.010, et seq.; and

25          e.      Whether Defendants have been unjustly enriched as a result of their conduct.

26          ANSWER: To the extent paragraph 40 states legal conclusions, no answer is required.

27   To the extent an answer is required, Double Down denies the allegations in paragraph 40.
     DOUBLE DOWN’S ANSWER TO                                                       Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 17                                                    920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                         206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 18 of 34




 1

 2          41.     Typicality: Plaintiffs’ claims are typical of the claims of other members of the

 3   Class in that Plaintiffs’ and the members of the Class sustained damages arising out of

 4   Defendants’ wrongful conduct.

 5          ANSWER: Double Down denies the allegations in paragraph 41.

 6

 7          42.     Adequate Representation: Plaintiffs will fairly and adequately represent and

 8   protect the interests of the Class and have retained counsel competent and experienced in

 9   complex litigation and class actions. Plaintiffs’ claims are representative of the claims of the

10   other members of the Class, as Plaintiffs and each member of the Class lost money playing

11   Defendants’ games of chance. Plaintiffs also have no interests antagonistic to those of the

12   Class, and Defendants have no defenses unique to Plaintiffs. Plaintiffs and their counsel are

13   committed to vigorously prosecuting this action on behalf of the Class and have the financial

14   resources to do so. Neither Plaintiffs nor their counsel have any interest adverse to the Class.

15          ANSWER: Double Down lacks knowledge or information sufficient to form a belief

16   as to the truth of the allegations in paragraph 42.

17

18          43.     Policies Generally Applicable to the Class: This class action is appropriate for

19   certification because Defendants have acted or refused to act on grounds generally applicable to

20   the Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure

21   compatible standards of conduct toward the members of the Class and making final injunctive

22   relief appropriate with respect to the Class as a whole. Defendants’ policies that Plaintiffs

23   challenges apply and affect members of the Class uniformly, and Plaintiffs’ challenge of these

24   policies hinges on Defendants’ conduct with respect to the Class as a whole, not on facts or law

25   applicable only to Plaintiffs. The factual and legal bases of Defendants’ liability to Plaintiffs

26   and to the other members of the Class are the same.

27          ANSWER: Double Down denies the allegations in paragraph 43.
     DOUBLE DOWN’S ANSWER TO                                                     Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 18                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                       206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 19 of 34




 1

 2           44.     Superiority: This case is also appropriate for certification because class

 3   proceedings are superior to all other available methods for the fair and efficient adjudication of

 4   this controversy. The harm suffered by the individual members of the Class is likely to have

 5   been relatively small compared to the burden and expense of prosecuting individual actions to

 6   redress Defendants’ wrongful conduct. Absent a class action, it would be difficult if not

 7   impossible for the individual members of the Class to obtain effective relief from Defendants.

 8   Even if members of the Class themselves could sustain such individual litigation, it would not

 9   be preferable to a class action because individual litigation would increase the delay and

10   expense to all parties and the Court and require duplicative consideration of the legal and

11   factual issues presented. By contrast, a class action presents far fewer management difficulties

12   and provides the benefits of single adjudication, economy of scale, and comprehensive

13   supervision by a single Court. Economies of time, effort, and expense will be fostered and

14   uniformity of decisions will be ensured.

15           ANSWER: Double Down denies the allegations in paragraph 44.

16

17           45.     Plaintiffs reserve the right to revise the foregoing “Class Allegations” and

18   “Class Definition” based on facts learned through additional investigation and in discovery.

19           ANSWER: Double Down denies the allegations in paragraph 45.

20

21                                     FIRST CAUSE OF ACTION
22                         Violations of Revised Code of Washington 4.24.070

23                                (On behalf of Plaintiffs and the Class)

24           46.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

25           ANSWER: Double Down incorporates its answers to the foregoing allegations as if

26   fully set forth herein.

27
     DOUBLE DOWN’S ANSWER TO                                                       Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 19                                                    920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                         206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 20 of 34




 1          47.      Plaintiffs, members of the Class, and Defendants are all “persons” as defined by

 2   RCW 9.46.0289.

 3          ANSWER: To the extent paragraph 47 states legal conclusions, no answer is required.

 4   To the extent an answer is required, Double Down denies the allegations in paragraph 47.

 5

 6          48.      The state of Washington’s “Recovery of money lost at gambling” statute, RCW

 7   4.24.070, provides that “all persons losing money or anything of value at or on any illegal

 8   gambling games shall have a cause of action to recover from the dealer or player winning, or

 9   from the proprietor for whose benefit such game was played or dealt, or such money or things

10   of value won, the amount of the money or the value of the thing so lost.”

11          ANSWER: To the extent paragraph 48 states legal conclusions, no answer is required.

12   To the extent an answer is required, Double Down admits that RCW 4.24.070 states that, “[a]ll

13   persons losing money or anything of value at or on any illegal gambling games shall have a

14   cause of action to recover from the dealer or player winning, or from the proprietor for whose

15   benefit such game was played or dealt, or such money or things of value won, the amount of

16   the money or the value of the thing so lost[,]” but denies that Double Down has violated the

17   statute. Double Down denies the remaining allegations in paragraph 48.

18

19          49.      “Gambling,” defined by RCW 9.46.0237, “means staking or risking something

20   of value upon the outcome of a contest of chance or a future contingent event not under the

21   person’s control or influence.”

22          ANSWER: To the extent paragraph 48 states legal conclusions, no answer is required.

23   To the extent an answer is required, Double Down denies that paragraph 49 fully and

24   accurately quotes RCW 9.46.0237. Double Down denies the remaining allegations in

25   paragraph 49.

26

27
     DOUBLE DOWN’S ANSWER TO                                                     Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 20                                                920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                     206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 21 of 34




 1          50.     Defendants’ “chips” sold for use at the Double Down Casino are “thing[s] of

 2   value” under RCW § 9.46.0285.

 3          ANSWER: To the extent paragraph 50 states legal conclusions, no answer is required.

 4   To the extent an answer is required, Double Down denies the allegations in paragraph 50.

 5

 6          51.     DoubleDown Casino games are illegal gambling games because they are online

 7   games at which players wager things of value (the chips) and by an element of chance (e.g., by

 8   spinning an online slot machine) are able to obtain additional entertainment and extend

 9   gameplay (by winning additional chips).

10          ANSWER: To the extent paragraph 51 states legal conclusions, no answer is required.

11   To the extent an answer is required, Double Down denies the allegations in paragraph 51.

12

13          52.     Defendants Double Down and IGT are the proprietors for whose benefit the

14   online gambling games are played because they operate the Double Down Casino games and/or

15   derive profit from their operation.

16          ANSWER: To the extent paragraph 52 states legal conclusions, no answer is required.

17   To the extent an answer is required, Double Down denies the allegations in paragraph 52.

18

19          53.     As such, Plaintiffs and the Class gambled when they purchased chips to wager at

20   Double Down Casino. Plaintiffs and each member of the Class staked money, in the form of

21   chips purchased with money, at Defendants’ games of chance (e.g., Double Down Casino slot

22   machines and other games of chance) for the chance of winning additional things of value (e.g.,

23   chips that extend gameplay without additional charge).

24          ANSWER: To the extent paragraph 53 states legal conclusions, no answer is required.

25   To the extent an answer is required, Double Down denies the allegations in paragraph 53.

26

27
     DOUBLE DOWN’S ANSWER TO                                                  Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 21                                               920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                    206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 22 of 34




 1          54.     In addition, Double Down Casino games are not “pinball machine[s] or similar

 2   mechanical amusement device[s]” as contemplated by the statute because:

 3          a.      the games are electronic rather than mechanical;

 4          b.      the games confer replays but they are recorded and can be redeemed on separate

 5                  occasions (i.e., they are not “immediate and unrecorded”); and

 6          c.      the games contain electronic mechanisms that vary the chance of winning free

 7                  games or the number of free games which may be won (e.g., the games allow for

 8                  different wager amounts).

 9          ANSWER: To the extent paragraph 54 states legal conclusions, no answer is required.

10   To the extent an answer is required, Double Down denies the allegations in paragraph 54.

11

12          55.     RCW 9.46.0285 states that a “‘Thing of value,’ as used in this chapter, means

13   any money or property, any token, object or article exchangeable for money or property, or any

14   form of credit or promise, directly or indirectly, contemplating transfer of money or property or

15   of any interest therein, or involving extension of a service, entertainment or a privilege of

16   playing at a game or scheme without charge.”

17          ANSWER: To the extent paragraph 55 states legal conclusions, no answer is required.

18   To the extent an answer is required, Double Down admits that RCW 9.46.0285 states that a

19   “‘Thing of value,’ as used in this chapter, means any money or property, any token, object or

20   article exchangeable for money or property, or any form of credit or promise, directly or

21   indirectly, contemplating transfer of money or property or of any interest therein, or involving

22   extension of a service, entertainment or a privilege of playing at a game or scheme without

23   charge[,]” but denies that Double Down has violated this statute. Double Down denies the

24   remaining allegation in paragraph 55.

25

26

27
     DOUBLE DOWN’S ANSWER TO                                                     Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 22                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                       206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 23 of 34




 1          56.      The “chips” Plaintiffs and the Class had the chance of winning in Double Down

 2   Casino games are “thing[s] of value” under Washington law because they are credits that

 3   involve the extension of entertainment and a privilege of playing a game without charge.

 4          ANSWER: Double Down denies the allegations in paragraph 56.

 5

 6          57.      Double Down Casino games are “Contest[s] of chance,” as defined by RCW

 7   9.46.0225, because they are “contest[s], game[s], gaming scheme[s], or gaming device[s] in

 8   which the outcome[s] depend[] in a material degree upon an element of chance,

 9   notwithstanding that skill of the contestants may also be a factor therein.” Defendants’ games

10   are programmed to have outcomes that are determined entirely upon chance and a contestant’s

11   skill does not affect the outcomes.

12          ANSWER: To the extent paragraph 57 states legal conclusions, no answer is required.

13   To the extent an answer is required, Double Down denies the allegations in paragraph 57.

14

15          58.      RCW 9.46.0201 defines “Amusement game[s]” as games where “The outcome

16   depends in a material degree upon the skill of the contestant,” amongst other requirements.

17   Double Down Casino games are not “Amusement game[s]” because their outcomes are

18   dependent entirely upon chance and not upon the skill of the player and because the games are

19   “contest[s] of chance,” as defined by RCW 9.46.0225.

20          ANSWER: To the extent paragraph 58 states legal conclusions, no answer is required.

21   To the extent an answer is required, Double Down admits that paragraph 58 quotes a portion of

22   RCW 9.46.0201, but denies that paragraph 58 fully quotes RCW 9.46.0201 and denies that

23   Double Down has violated RCW 4.46.0201. Double Down denies the remaining allegations in

24   paragraph 58.

25

26          59.      As a direct and proximate result of Defendants’ operation of their Double Down

27   Casino games, Plaintiffs and each member of the Class have lost money wagering at
     DOUBLE DOWN’S ANSWER TO                                                  Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 23                                               920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                    206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 24 of 34




 1   Defendants’ games of chance. Plaintiffs, on behalf of themselves and the Class, seek an order

 2   (1) requiring Defendants to cease the operation of their games; and/or (2) awarding the

 3   recovery of all lost monies, interest, and reasonable attorneys’ fees, expenses, and costs to the

 4   extent allowable.

 5           ANSWER: Double Down denies the allegations in paragraph 59, and further denies

 6   that Plaintiffs are entitled to any order or award.

 7

 8                                   SECOND CAUSE OF ACTION
 9           Violations of the Washington Consumer Protection Act, RCW 19.86.010, et seq.

10   (On behalf of Plaintiffs and the Class)

11           60.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

12           ANSWER: Double Down incorporates its answers to the foregoing allegations as if

13   fully set forth herein.

14

15           61.     Washington’s Consumer Protection Act, RCW § 19.86.010 et seq. (“CPA”),

16   protects both consumers and competitors by promoting fair competition in commercial markets

17   for goods and services.

18           ANSWER: To the extent paragraph 61 states legal conclusions, no answer is required.

19   To the extent an answer is required, Double Down denies the allegations in paragraph 61.

20

21           62.     To achieve that goal, the CPA prohibits any person from using “unfair methods

22   of competition or unfair or deceptive acts or practices in the conduct of any trade or commerce.

23   . . .” RCW § 19.86.020.

24           ANSWER: To the extent paragraph 62 states legal conclusions, no answer is required.

25   To the extent an answer is required, Double Down denies that paragraph 62 fully and

26   accurately quotes RCW 19.86.020 and denies that Double Down has violated RCW 19.86.020.

27   Double Down denies the remaining allegations in paragraph 62.
     DOUBLE DOWN’S ANSWER TO                                                       Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 24                                                    920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                         206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 25 of 34




 1           63.     The CPA states that “a claimant may establish that the act or practice is injurious

 2   to the public interest because it. . . Violates a statute that contains a specific legislative

 3   declaration of public interest impact.”

 4           ANSWER: To the extent paragraph 63 states legal conclusions, no answer is required.

 5   To the extent an answer is required, Double Down admits that paragraph 63 quotes a portion of

 6   RCW 19.86.093, but denies that paragraph 63 fully quotes RCW 19.86.093 and denies that

 7   Double Down has violated RCW 19.86.093. Double Down denies the remaining allegations in

 8   paragraph 63.

 9

10           64.     Defendants violated RCW § 9.46.010, et seq. which declares that:

11                   “The public policy of the state of Washington on gambling is to
                     keep the criminal element out of gambling and to promote the
12                   social welfare of the people by limiting the nature and scope of
                     gambling activities and by strict regulation and control.
13
                     It is hereby declared to be the policy of the legislature,
14                   recognizing the close relationship between professional gambling
                     and organized crime, to restrain all persons from seeking profit
15                   from professional gambling activities in this state; to restrain all
                     persons from patronizing such professional gambling activities;
16                   to safeguard the public against the evils induced by common
                     gamblers and common gambling houses engaged in professional
17                   gambling; and at the same time, both to preserve the freedom of
                     the press and to avoid restricting participation by individuals in
18                   activities and social pastimes, which activities and social
                     pastimes are more for amusement rather than for profit, do not
19                   maliciously affect the public, and do not breach the peace.”
20           ANSWER: To the extent paragraph 64 states legal conclusions, no answer is required.

21   To the extent an answer is required, Double Down admits that paragraph 64 quotes

22   RCW 9.46.010, in part. Double Down denies the remaining allegations in paragraph 64.

23

24           65.     Defendants have violated RCW § 9.46.010, et seq., because the Double Down

25   Casino games are illegal online gambling games as described in ¶¶ 42-55 supra.

26           ANSWER: To the extent paragraph 64 states legal conclusions, no answer is required.

27   To the extent an answer is required, Double Down denies the allegations in paragraph 65.
     DOUBLE DOWN’S ANSWER TO                                                        Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 25                                                     920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                          206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 26 of 34




 1

 2          66.     Defendants’ wrongful conduct occurred in the conduct of trade or commerce—

 3   i.e., while Defendants were engaged in the operation of making computer games available to

 4   the public.

 5          ANSWER: Double Down denies the allegations in paragraph 66.

 6

 7          67.     Defendants’ acts and practices were and are injurious to the public interest

 8   because Defendants, in the course of their business, continuously advertised to and solicited the

 9   general public in Washington state [sic] and throughout the United States to play their unlawful

10   online casino games of chance. This was part of a pattern or generalized course of conduct on

11   the part of Defendants, and many consumers have been adversely affected by Defendants’

12   conduct and the public is at risk.

13          ANSWER: Double Down denies the allegations in paragraph 67.

14

15          68.     Defendants have profited immensely from their operation of unlawful games of

16   chance, amassing hundreds of millions of dollars from the losers of their games of chance.

17          ANSWER: Double Down denies the allegations in paragraph 68.

18

19          69.     As a result of Defendants’ conduct, Plaintiffs and the Class members were

20   injured in their business or property—i.e., economic injury—in that they lost money wagering

21   on Defendants’ unlawful games of chance.

22          ANSWER: Double Down denies the allegations in paragraph 69.

23

24          70.     Defendants’ unfair or deceptive conduct proximately caused Plaintiffs’ and the

25   Class members’ injuries because, but for the challenged conduct, Plaintiffs and the Class

26   members would not have lost money wagering at or on Defendants’ games of chance, and they

27   did so as a direct, foreseeable, and planned consequence of that conduct.
     DOUBLE DOWN’S ANSWER TO                                                     Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 26                                                920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                     206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 27 of 34




 1             ANSWER: Double Down denies the allegations in paragraph 70.

 2

 3             71.   Plaintiffs, on their own behalf and on behalf of the Class, seek to enjoin further

 4   violation and recover actual damages and treble damages, together with the costs of suit,

 5   including reasonable attorneys’ fees.

 6             ANSWER: Double Down denies the allegations in paragraph 71, and further denies

 7   that Plaintiffs are entitled to an injunction or recovery.

 8

 9                                     THIRD CAUSE OF ACTION
10                                           Unjust Enrichment

11                                (On behalf of Plaintiffs and the Class)

12             72.   Plaintiffs incorporate by reference the foregoing allegations as if fully set forth

13   herein.

14             ANSWER: Double Down incorporates its answers to the foregoing allegations as if

15   fully set forth herein.

16

17             73.   Plaintiffs and the Class have conferred a benefit upon Defendants in the form of

18   the money Defendants received from them for the purchase of chips to wager on Double Down

19   Casino games.

20             ANSWER: Double Down denies the allegations in paragraph 73.

21

22             74.   Defendants appreciate and/or have knowledge of the benefits conferred upon

23   them by Plaintiffs and the Class.

24             ANSWER: Double Down denies the allegations in paragraph 74.

25

26             75.   Under principles of equity and good conscience, Defendants should not be

27   permitted to retain the money obtained from Plaintiffs and the members of the Class, which
     DOUBLE DOWN’S ANSWER TO                                                      Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 27                                                   920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                        206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 28 of 34




 1   Defendants have unjustly obtained as a result of their unlawful operation of unlawful online

 2   gambling games. As it stands, Defendants have retained millions of dollars in profits generated

 3   from their unlawful games of chance and should not be permitted to retain those ill-gotten

 4   profits.

 5              ANSWER: Double Down denies the allegations in paragraph 75.

 6

 7              76.    Accordingly, Plaintiffs and the Class seek full disgorgement and restitution of

 8   any money Defendants have retained as a result of the unlawful and/or wrongful conduct

 9   alleged herein.

10              ANSWER: Double Down denies the allegations in paragraph 76, and further denies

11   that Plaintiffs are entitled to disgorgement or restitution.

12

13                                          PRAYER FOR RELIEF
14              Double Down denies that Plaintiffs are entitled to any relief.

15

16                                       AFFIRMATIVE DEFENSES
17              Below are Double Down’s affirmative defenses. By setting forth these affirmative

18   defenses, Double Down does not assume any burden of proof as to any fact issue or other

19   element of any cause of action that properly belongs to Plaintiffs. Double Down reserves the

20   right to amend or supplement its affirmative defenses.

21              1.     Improper forum or venue. Plaintiffs’ claims do not belong in this forum

22                     because Plaintiffs agreed to individual arbitration of their claims under the

23                     arbitration agreement and class waiver provisions of the Terms of Use, and

24                     therefore this court lacks subject matter jurisdiction pursuant to the Federal

25                     Arbitration Act, including, but not limited to, all players of DoubleDown Casino

26                     who have expressly, actually, or constructively agreed to the Terms of Use via

27                     clickwrap.
     DOUBLE DOWN’S ANSWER TO                                                       Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 28                                                    920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                         206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 29 of 34




 1          2.      Failure to state a claim. The First Amended Complaint fails to state a claim

 2                  against Double Down, in whole or in part, upon which relief can be granted.

 3          3.      Statutory defenses in the Washington Gambling Act, Recovery of Money

 4                  Lost at Gambling Act, and the Washington Consumer Protection Act.

 5                  Double Down is entitled to each and every defense or limitation of liability set

 6                  forth in the Washington Gambling Act, the Recovery of Money Lost at

 7                  Gambling Act, and the Washington Consumer Protection Act.

 8          4.      Statute of limitations. Plaintiffs’ claims are barred by the applicable statutes of

 9                  limitations, including without limitation the period set forth in the Terms of Use.

10          5.      Laches. Plaintiffs’ claims are barred by the doctrine of laches.

11          6.      Barred by agreement (contractual limitations). Plaintiffs’ claims are barred,

12                  in whole or in part, by the terms of the parties’ agreements, including without

13                  limitation the Terms of Use, including, but not limited to, all players of

14                  DoubleDown Casino who have expressly, actually, or constructively agreed to

15                  the Terms of Use via clickwrap.

16          7.      Disclaimer. Plaintiffs’ claims are barred, in whole or in part, because Double

17                  Down disclaimed liability, including without limitation in the Terms of Use.

18          8.      Release, novation, accord and satisfaction, or waiver. Plaintiffs’ claims fail,

19                  in whole or in part, under the doctrines of release, waiver, accord and

20                  satisfaction, or waiver, including without limitation because Plaintiffs

21                  knowingly continued to voluntarily use the services and to the extent Plaintiffs

22                  recover or have recovered monies or other relief concerning the subject matter

23                  of this action from any source.

24          9.      Consent, estoppel, ratification, account stated, acquiescence, and voluntary

25                  action. Plaintiffs’ claims fail, in whole or in part, under the doctrines of

26                  consent, estoppel, ratification, account stated, or acquiescence, and due to their

27                  voluntary action, including without limitation because Plaintiffs were aware of,
     DOUBLE DOWN’S ANSWER TO                                                     Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 29                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                       206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 30 of 34




 1                  ratified, and benefited from the conduct of which they now complain, and

 2                  consented to the alleged damages by their voluntary conduct.

 3          10.     Lack of injury. Plaintiffs’ claims fail, in whole or in part, because they have

 4                  not sustained any cognizable injury or damages.

 5          11.     Lack of causation. Double Down was not the direct or proximate cause of

 6                  Plaintiffs’ alleged damages.

 7          12.     Failure to mitigate. Plaintiffs failed to mitigate their alleged damages.

 8          13.     Comparative fault and assumption of risk. Plaintiffs assumed the risk of their

 9                  voluntary conduct and the responsibility to participate only in compliance with

10                  applicable law.

11          14.     Acts of third parties. All or part of the damages alleged in the Complaint, if

12                  any, were caused by the acts or omissions of other persons or entities for whose

13                  conduct Double Down is not legally responsible.

14          15.     Adequate remedy at law. Plaintiffs’ claims for equitable relief fail because

15                  Plaintiffs have an adequate remedy at law.

16          16.     Set-off. Any relief granted to Plaintiff, which Double Down disputes, must be

17                  set-off by the amounts that Double Down has refunded to any Plaintiff or

18                  putative class member or by any amount that a Plaintiff or putative class

19                  member owes Double Down.

20          17.     Unclean hands. All of Plaintiffs’ claims are barred by the doctrine of unclean

21                  hands.

22          18.     Unjust enrichment. Plaintiffs’ claims are barred, in whole or in part, because

23                  any recovery from Double Down would result in Plaintiffs’ unjust enrichment.

24          19.     Compliance; preemption. Plaintiffs’ claims fail, in whole or in part, because

25                  Double Down complied with applicable federal and state statutes and

26                  regulations.

27
     DOUBLE DOWN’S ANSWER TO                                                   Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 30                                                920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                     206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 31 of 34




 1          20.     Voluntary payment doctrine. Plaintiffs’ claims are barred, in whole or in part,

 2                  by the voluntary payment doctrine.

 3          21.     Independent duty doctrine. Plaintiffs’ claims are barred, in whole or in part,

 4                  by the independent duty doctrine.

 5          22.     Bona fide business transaction. Plaintiffs’ claims fail, in whole or in part, on

 6                  the grounds that the alleged transactions constitute “bona fide business

 7                  transactions” under RCW 9.46.0237, and because Plaintiffs received the benefit

 8                  of the bargain while playing the alleged games.

 9          23.     Unconstitutional punitive damages. Plaintiffs seek improper punitive

10                  damages in violation of the United States Constitution and other applicable law.

11          24.     No attorneys’ fees. Plaintiffs cannot establish facts sufficient to support their

12                  claim for attorneys’ fees, and Plaintiffs are not entitled to recover attorneys’ fees

13                  in this action.

14          25.     Reliance on government agencies and application of the rule of lenity.

15                  Plaintiffs’ claims fail, in whole or in part, on the grounds that Double Down

16                  relied on guidance from relevant government agencies, including without

17                  limitation the Washington Gambling Commission which published materials on

18                  its website from 2013-2018 acknowledging that the use and sale of virtual chips

19                  to be used in games of chance without any cash or property prize is not

20                  gambling under Washington law, specifically noting that DoubleDown Casino,

21                  and the lack of enforcement action of any kind taken by the Washington State

22                  Gambling Commission or any other law enforcement body.

23          26.     Freedom of speech. Double Down, as the publisher of DoubleDown Casino,

24                  which is an expressive work, is entitled to freedom-of-speech protections under

25                  the First Amendment of the U.S. Constitution, under the Washington State

26                  Constitution, and under other applicable statutory or common-law protections of

27
     DOUBLE DOWN’S ANSWER TO                                                     Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 31                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                       206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 32 of 34




 1                  speech or expressive works. Plaintiffs’ claims are barred to the extent such

 2                  claims infringe on Double Down’s right to free speech.

 3          27.     Choice of law; foreign law. Unnamed putative class members residing outside

 4                  of Washington State lack standing to assert claims under Washington law, and

 5                  Plaintiffs lack standing to represent such putative class members under the laws

 6                  of the various states that may apply to putative class member conduct.

 7          28.     Standing. Plaintiffs’ claims, and those claims Plaintiffs purport to bring on

 8                  behalf of members of the putative class, are barred in whole or in part because

 9                  Plaintiffs and the putative class members lack standing to assert the alleged

10                  claims.

11          29.     No personal jurisdiction over absent class members. The court lacks

12                  personal jurisdiction over any claims on behalf of absent members of the

13                  putative class.

14          30.     Improper forum for absent class members. Absent members of the putative

15                  classes have a contractual obligation to arbitrate any claims they have arising out

16                  of or relating to their use of DoubleDown Casino

17          31.     Improper class allegations. The First Amended Complaint has failed to set

18                  forth plausible allegations that satisfy the prerequisites for class certification,

19                  including without limitation because the claims by Plaintiffs are neither common

20                  to nor typical of the claims, if any, by members of the putative class, because the

21                  putative class is not definite and ascertainable, and because interests of certain

22                  members of the putative class are in conflict with the interests of other members

23                  of the putative class.

24          32.     Consumer Protection Act. Plaintiffs have not alleged and cannot establish the

25                  conditions precedent to asserting any claims arising out of or relating to Double

26                  DownDown Casino under the Washington Consumer Protection Act, whether on

27                  behalf of themselves or on behalf of members of the putative class. In addition,
     DOUBLE DOWN’S ANSWER TO                                                       Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 32                                                    920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                         206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 33 of 34




 1                  to the extent Plaintiffs’ allege and seek to prove that they engaged in unlawful

 2                  gambling, such conduct is not protected under the Consumer Protection Act and

 3                  they are not permitted to recover under the Consumer Protection Act. Nor may

 4                  civil liability attach under the CPA for alleged conduct which is not treated as a

 5                  crime by the Washington State Gambling Commission or other law enforcement

 6                  bodies in Washington. Double Down is entitled to each and every defense or

 7                  limitation of liability with respect to the Washington Consumer Protection Act.

 8          33.     Dormant Commerce Clause. Plaintiffs and the putative class members’ claims

 9                  are barred, in whole or in part, by the dormant Commerce Clause of the United

10                  States Constitution. The conduct alleged in the First Amended Complaint that

11                  purportedly violated these laws took place entirely or predominantly outside of

12                  Washington, including, but not limited to, Plaintiffs and the putative class

13                  members’ claims related to conduct prior to June 1, 2017 when Double Down

14                  was owned by Defendant IGT, a corporation organized under the laws of the

15                  state of Nevada with its principal place of business in Nevada.

16          34.     Extraterritoriality. Plaintiffs and the putative class members’ claims are

17                  barred, in whole or in part, because the Washington Gambling Act, the

18                  Recovery of Money Lost at Gambling Act, and the Washington Consumer

19                  Protection Act do not extend extraterritorially. The conduct alleged in the First

20                  Amended Complaint that purportedly violated these laws took place entirely or

21                  predominantly outside of Washington, including, but not limited to, Plaintiffs

22                  and the putative class members’ claims related to conduct prior to June 1, 2017

23                  when Double Down was owned by Defendant IGT, a corporation organized

24                  under the laws of the state of Nevada with its principal place of business in

25                  Nevada.

26

27
     DOUBLE DOWN’S ANSWER TO                                                    Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 33                                                 920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                      206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-00525-RSL Document 267 Filed 05/10/21 Page 34 of 34




 1                                       PRAYER FOR RELIEF

 2             WHEREFORE, Double Down respectfully requests this Court:

 3             A.    Enter judgment in Double Down’s favor and against Ms. Benson and Ms.

 4   Simonson;

 5             B.    Deny certification of a class;

 6             C.    Dismiss all claims by Plaintiffs with prejudice;

 7             D.    Award Double Down its costs of suit;

 8             E.    Award Double Down its attorneys’ fees to the extent permitted by law; and

 9             F.    Grant Double Down such other and further relief as this Court deems just and

10   proper.

11             DATED this 10th day of May, 2021.

12                                                     Davis Wright Tremaine LLP
                                                       Attorneys for Double Down Interactive, LLC
13

14                                                     By s/ Jaime Drozd Allen
                                                          Jaime Drozd Allen, WSBA #35742
15                                                        Stuart R. Dunwoody, WSBA #13948
                                                          Cyrus E. Ansari, WSBA #52966
16                                                        Benjamin J. Robbins, WSBA #53376
                                                          Jordan Harris, WSBA #55499
17
                                                          920 Fifth Avenue, Suite 3300
18                                                        Seattle, WA 98104
                                                          Telephone: 206-757-8039
19                                                        Fax: 206-757-7039
                                                          E-mail: jaimeallen@dwt.com
20                                                        E-mail: stuartdunwoody@dwt.com
                                                          E-mail: cyrusansari@dwt.com
21
                                                          E-mail: benrobbins@dwt.com
22                                                        E-mail: jordanharris@dwt.com

23                                                         Sean M. Sullivan (admitted pro hac vice)
                                                           Sarah Burns (admitted pro hac vice)
24                                                         865 South Figueroa Street
                                                           Los Angeles, CA 90017
25                                                         Telephone: 213-633-6800
                                                           Fax: 213-633-6899
26                                                         E-mail: seansullivan@dwt.com
                                                           E-mail: sarahburns@dwt.com
27
     DOUBLE DOWN’S ANSWER TO                                                   Davis Wright Tremaine LLP
     SECOND AMENDED COMPLAINT – 34                                                920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     (2:18-cv-00525-RSL)                                                     206.622.3150 main · 206.757.7700 fax
